Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/347734 has claims 1-9 pending.

Priority /Filing Date
Applicant claimed Foreign Priority from Japanese Application No. JP2016-217597. The priority filing date of this application is November 7, 2016.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated May 6, 2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-9 are rejected under 35 U.S.C. 103 as being obvious over SASAKI et al. hereafter SASAKI (Pub. No.: US 2011/0064388 A1), in view of Mei et al. hereafter Mei (Robust RegBayes: Selectively Incorporating First-Order Logic Domain Knowledge into Bayesian Models, International Conference on Machine Learning, 2014, pp 1-9).

Regarding Claim 1, Sasaki discloses a parameter optimization apparatus (Sasaki: abstract, [0023], [0095]) comprising:
a simulator that executes a simulation on a specific event by using a parameter as an input (Sasaki: [0011]: an input observation, and an input query; [0022]: receiving a parameter for use; [0215]: input instrument);

an inference unit that estimates a phenomenon that occurs in the specific event by using the logical expression, a query representing a target state of the specific eventSasaki: [0103]: the inference system 100 is related to the inference from the observation O and the rule set L to the query Q; [0110]: the optimization unit 310 calculates a probability (first inference result) at which the query Q is established from the observation O and the rule set L, and a probability (second inference result) at which the query Q is established from the observation O and the rule subset L'. Then, the optimization unit 310 calculates the difference DL(L', 0, Q) based on the first inference result and the second inference result. Then, the optimization unit 310 determines the rule subset L' based on the differences DL(L', 0, Q) ; and
a parameter determiner that determines from the inference path a new parameter that is an input in the simulation (Sasaki: Figure 12, [0177]- [0181]: In this case, the reception unit 110 receives a next parameter, and the inference system 100 repeats the above-described operations). 
wherein when the new parameter is determined, the simulator executes the simulation on the specific event again by using the new parameter as an input (Sasaki: Figure 12, [0177]- [0181]: In this case, the reception unit 110 receives a next parameter, and the inference system 100 repeats the above-described operations).
Sasaki do not explicitly disclose:
a data interpreter that converts a result of an output from the simulator into a logical expression; and
knowledge information prepared in advance for the specific event;
Mei discloses:
a data interpreter that converts a result of an output from the simulator into a logical expression (Mei: abstract, page 1 column 2 paragraph 2: imposing First-Order Logic (FOL) rules on the posterior distribution);
and 
knowledge information prepared in advance for the specific event abstract, page 1 column 2 paragraph 2: a principled framework to robustly incorporate rich and uncertain domain knowledge in both unsupervised and supervised learning tasks);
Sasaki and Mei are analogous art because they are from the same field of endeavor. They both relate to probabilistic system modeling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above inference system, as taught by Sasaki, and incorporating the use of First-Order Logic (FOL) rules on the posterior distribution, as taught by Mei.
One of ordinary skill in the art would have been motivated to do this modification in order to improve the task performance and discover more structured latent representations in unsupervised and supervised learning, as suggested by Mei (Mei: abstract).

Regarding Claims 4 and 7, the claims recite the same substantive limitations as Claim 1 and are rejected using the same teachings.

Regarding Claim 2, the combinations of Sasaki and Mei further disclose the parameter optimization apparatus according to claim 1, wherein the data interpreter converts the result of the output from the simulator into first order predicate logic based on a rule set in advance (Mei: abstract, page 1 column 2 paragraph 2: imposing First-Order Logic (FOL) rules on the posterior distribution).

Regarding Claims 5 and 8, the claims recite the same substantive limitations as Claim 2 and are rejected using the same teachings.

Regarding Claim 3, the combinations of Sasaki and Mei further disclose the parameter optimization apparatus according to claim 1, wherein the parameter determiner performs Bayesian optimization by using the parameter in the already executed simulation and the output result thereof to determine a parameter candidate and further corrects the parameter candidate based on the inference path to determine the new parameter (Mei: section 2.1, section 2.2: RegBayes truly combines FOL and Bayesian modeling).

Regarding Claims 6 and 9, the claims recite the same substantive limitations as Claim 3 and are rejected using the same teachings.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Timothy W. Estes (Pub. No.: US 2007 /0203693 A1) teaches system and method for processing information in unstructured or structured form, comprising a computer running in a distributed network with one or more data agents.
Shen et al. (Pub. No.: US 2014/0108185 A1) teaches a knowledge processing system that performs decentralized knowledge acquisition from human experts. The system may store the acquired knowledge in a knowledge database. The system may include an AI expert system to apply computer reasoning to data stored in the knowledge database
Iizumi et al. (Parameter estimation and uncertainty analysis of a largescale crop model for paddy rice: Application of a Bayesian approach, 2007, Elsevier B.V., pp 333-348) conceptually presents a Bayesian approach, the Markov Chain Monte Carlo (MCMC) technique, was applied to a newly developed large-scale crop model for paddy rice to optimize a new set of regional specific parameters and quantify the uncertainty of yield estimation associated with model parameters.
Gutmann et al. (The Magic of Logical Inference in Probabilistic Programming, 2003, pp 1-17) defines distributional clauses, a variation and extension of Sato's distribution semantics. A novel approximate inference method is disclosed that integrates forward reasoning with importance sampling, a well-known technique for probabilistic inference.

6.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146